t c memo united_states tax_court tony j cavender petitioner v commissioner of internal revenue respondent docket no filed date mark h westlake for petitioner james l may jr for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner’s federal_income_tax and additions to tax as follows additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the primary issue for decision is whether petitioner received additional wage income in the amount of dollar_figure findings_of_fact some facts are stipulated and are so found at the time the petition was filed petitioner resided in fairview tennessee petitioner’s filing_status for was married filing separate in date petitioner incorporated under tennessee law champion home centers inc champion to sell modular homes throughout petitioner was an employee of and was the sole shareholder in champion although the record in this case does not disclose petitioner’s particular title as an employee of champion petitioner was in control of champion in the fall of petitioner hired a part-time bookkeeper to work for champion the bookkeeper worked hours a week for approximately months on date a check in the amount of dollar_figure was drawn on champion’s checking account at franklin national bank the check was made payable to petitioner and stated on its face that it related to payroll the check was made out by the bookkeeper and was signed by petitioner on behalf of champion the above check was received by and was endorsed by petitioner as payee petitioner however did not actually receive the dollar_figure in cash rather on date the endorsed but unnegotiated check was given by petitioner to franklin national bank for deposit of the dollar_figure face_amount of the check into champion’s checking account the bank treated the transaction as if petitioner had cashed the check on date and then immediately deposited the dollar_figure back into champion’s checking account the above-referenced dollar_figure check was numbered checks clearing champion’s checking account in date were numbered from to with the exception of check no checks clearing champion’s checking account in date generally were numbered from to on the dates indicated champion’s bank statements reflected the following positive balances date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in early there was issued to petitioner on behalf of champion a form_w-2 wage and tax statement w-2 reflecting that during champion had paid wages to petitioner in the total amount of dollar_figure petitioner’s individual federal_income_tax return was not timely filed champion’s corporate federal_income_tax return was timely filed with respondent on that corporate tax_return the full dollar_figure reflected as wages paid to petitioner on the above w-2 including the dollar_figure amount of check no was reflected as a wage expense deduction of champion on date pursuant to an audit and respondent’s preparation of a substitute tax_return for petitioner respondent mailed to petitioner a notice_of_deficiency for in which respondent determined among other things that the dollar_figure face_amount of check no constituted taxable wage income to petitioner in respondent also determined that the additional dollar_figure reflected on the w-2 issued to petitioner constituted taxable wage income to petitioner in in date petitioner hired a certified_public_accountant to review petitioner’s and champion’s books_and_records and to prepare tax returns on behalf of petitioner and champion in date shortly before trial herein there was issued to petitioner on behalf of champion a form w-2c corrected wage and tax statement for at the same time there was filed with respondent on behalf of champion a form w-3c transmittal of corrected wage and tax statements for both statements reflected that during champion had paid wages to petitioner in the total amount of only dollar_figure on date petitioner filed with respondent his original individual federal_income_tax return which the accountant had prepared on that return petitioner reported total wages received in from champion of only dollar_figure also on date there was filed with respondent on behalf of champion an amended corporate federal_income_tax return for reflecting a dollar_figure decrease in the deduction claimed for wages paid to petitioner taxable wage income opinion sec_61 defines gross_income as all income from whatever source derived including compensation_for services the supreme court has held that gross_income includes undeniable accessions to wealth clearly realized and over which the dollar_figure wage deduction claimed on champion’s original corporate federal_income_tax return less dollar_figure wage deduction claimed on champion’s amended corporate federal_income_tax return equals dollar_figure taxpayers have complete dominion 348_us_426 in crary v commissioner tcmemo_1970_40 a taxpayer paid to his employer the same amount of a paycheck the taxpayer had received from his employer on the same day we held that regardless of the subsequent payment to his employer the amount of the paycheck was to be included in the taxpayer’s income in merritt v commissioner tcmemo_2003_187 a taxpayer argued that he was entitled to reduce independent_contractor fees received from a law firm by an amount he in the same year paid back to the firm we held that the total amount of the fees received by the taxpayer constituted taxable_income regardless of the amount later paid back to the firm petitioner argues that the reason the dollar_figure check from champion was made out to and was given to him was to support an inflated wage expense deduction on champion’s corporate tax_return petitioner alleges that the dollar_figure check was not signed by him on behalf of champion until date and that it was backdated by champion’s part-time bookkeeper to date respondent contends that the full dollar_figure reflected by check no should be treated as wage income to petitioner in champion’s bank statements indicate that the dollar_figure check was written in late date checks with similar numbers including those immediately preceding and succeeding check no cleared champion’s bank account in date from date through date champion’s bank statements with some variation reflect significant positive balances petitioner controlled champion and he had control_over the funds in champion’s bank account respondent’s determination herein has the support of a presumption of correctness and the petitioner has the burden of proving it to be wrong 290_us_111 petitioner has not met this burden petitioner has offered no evidence that there was any requirement or understanding that the dollar_figure check would be returned to champion at trial none of champion’s books_and_records were produced petitioner failed to call champion’s bookkeeper as a witness 6_tc_1158 affd 162_f2d_513 10th cir we conclude that in addition to the dollar_figure in wage income not contested by petitioner the dollar_figure reflected by check no is to be treated as wage income taxable to petitioner in petitioner has not satisfied the requirements of sec_7491 and or the requirements of sec_6201 under which in some circumstances a shift to respondent in the burden_of_proof or production may be available for lack of contrary evidence we also conclude that the dollar_figure the amount contested by petitioner above the face_amount of check no constitutes taxable wage income to petitioner in in summary for petitioner is to be taxed on total income relating to his employment with champion in the amount of dollar_figure dependency_exemptions in order to be entitled to the two dependency_exemptions at issue in this case each claimed dependent must qualify under the statutory definition of dependent sec_151 sec_152 the definition of dependent includes a son or daughter of the taxpayer over half of whose support was paid_by the taxpayer and who at the end of the year was either under the age of or under the age of and also a student as defined by sec_151 sec_151 sec_152 petitioner offered no evidence as to his entitlement to the claimed exemptions we deny petitioner’s claimed dependency_exemptions additions to tax sec_6651 imposes an addition_to_tax for a taxpayer’s failure to timely file his individual federal income dollar_figure uncontested plus dollar_figure check plus dollar_figure equals dollar_figure tax_return unless such failure is due to reasonable_cause and not due to willful neglect sec_6654 imposes an addition_to_tax for an individual taxpayer’s failure to pay estimated_tax petitioner acknowledges that his individual federal_income_tax return was not timely filed the tax_deficiency that we have sustained herein on the facts of this case prima facie establishes petitioner’s liability for the sec_6654 addition_to_tax for failure to pay estimated_tax the evidence herein does not establish petitioner’s entitlement to any exception to these additions to tax see 121_tc_308 petitioner is liable for the additions to tax under sec_6651 and sec_6654 we have considered all arguments made herein and to the extent not addressed we conclude that they are without merit or are irrelevant to reflect the foregoing decision will be entered under rule respondent has conceded the sec_6651 addition_to_tax that was asserted against petitioner
